Pee Cubiam.
This action was brought to establish the correct boundary line between the lands of the parties. The question in dispute was the location of a government quarter section corner. The trial court decided the case in defendant’s favor, and denied a motion for a new trial. Plaintiff appealed from the order.
The only question on this appeal is whether the findings of the trial court are sustained by the evidence. We have examined the record and conclude that the •order appealed from must be affirmed.
Order affirmed.